Citation Nr: 1140900	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-28 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the back.

2.  Entitlement to service connection for rheumatoid arthritis of the neck.

3.  Entitlement to service connection for lung cancer.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Whether the Veteran's countable income is excessive for the purpose of establishing eligibility for nonservice-connected pension benefits?


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Batlimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2008, the RO denied entitlement to service connection for rheumatoid arthritis of the back and neck, lung cancer, bilateral hearing loss, and tinnitus.  The RO also determined that the Veteran was permanently and totally disabled effective February 7, 2008, but that pension was administratively denied due to excessive income.  The Veteran disagreed and subsequently perfected this appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of his claim.  This includes obtaining relevant records and if necessary, providing a VA examination.  See 38 C.F.R. § 3.159(c) (2011).  The Board has reviewed the claims file and finds that additional development is needed.  

On review, VA medical records were last printed in June 2008.  The Veteran subsequently submitted an authorization indicating that he received treatment at VA medical facilities in Martinsburg, West Virginia, Baltimore, Maryland, and Washington, DC.  The October 2009 supplemental statement of the case indicates that Martinsburg VA Medical Center records for the period from June 2008 to September 2009 were reviewed electronically.  Online record review is not sufficient because at this time, the Board does not have access to the electronic database.  Hence, printed records since June 2008 for all referenced facilities should be obtained.  38 C.F.R. § 3.159(c)(2). 

Information in the claims file indicates that the Veteran is currently receiving disability benefits from the Social Security Administration.  These records are potentially relevant to the appeal and therefore, should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration  records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

Regarding the claim of entitlement to service connection for lung cancer, this is a disease associated with herbicide exposure and is generally presumptively service connected for Veterans with the requisite Vietnam service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2011).  In his February 2008 claim and subsequent statements, the Veteran reported that he was sent from Okinawa to Vietnam from October to November 1971 to upgrade communications.  The RO requested verification of in-country service and response received includes selected service personnel records and indicates that there is no evidence to substantiate service in the Republic of Vietnam.  Given the Veteran's contentions, however, all available service personnel records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Review of service treatment records shows that a left ear hearing loss was documented on enlistment.  Audiometric findings at separation did not show a hearing loss disability for VA purposes in either ear.  See 38 C.F.R. § 3.385 (2011).  In June 2008, the Veteran underwent a VA examination.  He presented with a complaint of hearing loss that was speculated to have been incurred in the military.  Following audiometric examination and speech discrimination testing, the examiner indicated that for VA purposes, the hearing loss in the right ear met the criteria for disability, but the hearing loss in the left ear did not.  The examiner further stated that it was as likely as not that the tinnitus was a symptom associated with the documented hearing loss.  The examiner did not, however, provide an opinion as to the etiology of the hearing loss.  On review, and considering the inconsistent audiometric findings of record, the Board finds that additional examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran contends that he is entitled to a nonservice-connected disability pension.  In his VA Form 9, he reported that he has outstanding medical bills.  The Board notes that when specific requirements are met, unreimbursed medical expenses are excluded from annual countable income.  See 38 C.F.R. § 3.262(l) (2011).  

In the May 2011 statement in support of appeal, the representative indicated that the Veteran was requesting an additional month to submit medical expense reports.  To date, these reports have not been received.  On remand, the Veteran should be provided an additional opportunity to submit information concerning his medical expenses for the years 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request printed copies of all relevant treatment records pertaining to the Veteran from the VA Medical Centers in Martinsburg, West Virginia; Baltimore, Maryland; and Washington, DC for the period since June 2008.  All records obtained or any responses received must be associated with the claims file.  

2.  The RO/AMC must request from the Social Security Administration all medical records upon which any award of benefits was based.  All records obtained and any responses received must be associated with the claims file. 

3.  The RO/AMC must request the Veteran's complete service personnel records.  All records obtained and any responses received must be associated with the claims file.  

4.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  The RO/AMC should schedule the Veteran for a VA audiology examination to determine the nature and etiology of any currently diagnosed hearing loss and/or tinnitus.  All indicated tests must be accomplished.  The claims file and a copy of this REMAND are to be made available to the examiner for review.
 
Following the examination, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed hearing loss and/or tinnitus is related to or was aggravated by active military service or events therein.  If hearing loss is found to be at least as likely as not related to service, the examiner must address whether hearing loss causes or aggravates tinnitus.  In making this determination, the examiner is to review and discuss the in-service audiograms.  Specifically, the differences between the enlistment and separation examinations should be addressed.  

The examiner is requested to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

6.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

7.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

8.  The Veteran must be contacted in writing and asked to submit a medical expense report and copies of any unreimbursed medical expenses for the years 2008 to the present.  

9.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the appeal issues.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


